Title: To George Washington from Lafayette, 15 March 1792
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



My dear General.
Paris March the 15th 1792.

I have been called from the army to this Capital for a conference between the two other generals, the ministers, and myself, and am about returning to my military post. The coalition between the continental powers respecting our affairs is certain, and will not be broken by the Emperor’s death; but, altho’ warlike preparations are going on, it is very doubtful whether our neighbors will attempt to stifle a flame so very catching as that of liberty is.
The danger for us lies with our state of anarchy, owing to the ignorance of the people, the number of non-proprietors, the jealousy of every governing measure, all which inconveniences are worked up by designing men, or aristocrats in disguise; but both extremes tend to defeat our ideas of public order. Do not believe, however, my dear General, the exagerated accounts you

may receive, particularly from England. That liberty and equality will be preserved in France, there is no doubt. In case there was, you well know that I will not, if they fall, survive them. But you may be assured that we will emerge from this unpleasant situation either by an honorable defense, or by internal improvements. How far this constitution of ours insures a good government has not been as yet fairly experienced. This only we know, that it has restored to the people their rights, destroyed almost every abuse, and turned French vassalage and slavery into national dignity, and the enjoyment of those faculties, which nature has given and society ought to insure.
Give me leave, my General, to you alone to offer an observation respecting the late choice of the American ambassador. You know I am personally a friend to Gouverneur Morris, and ever, as a private man, have been satisfied with him; but the aristocratic, and indeed counter-revolutionary principles he has professed, unfitted him to be the representative of the only nation, whose politics have a likeness with ours, since they are founded on the plan of a representative democracy. This I may add, that, surrounded with enemies as France is, it looks as if America was preparing for a change in this government, not only that kind of alteration, which the democrats may wish for and bring about, but the wild attempts of aristocracy, such as the restoration of a noblesse, a house of Lords, and such other political blasphemies, which, while we are living, cannot be reëstablished in France. I wish we had an elective senate, a more independent set of judges, and a more energetic administration, but the people must be taught the advantage of a firm government, before they reconcile it to their ideas of freedom, and can distinguish it from the arbitrary systems, which they have just got over. You see, my dear General, I am not an enthusiast of every part of our constitution, altho’ I love its principles, which are the same as those of the United States, excepting heredity in the president of the executive, which I think suitable to our circumstances. But I hate every thing like despotism and aristocracy, and I cannot help wishing the American and French principles were in the heart and on the lips of the American ambassador to France. This I mention for you alone, and only for the case when arrangements suitable ; and yet I beg this hint of mine, may never be mentioned to any body. Give me leave, my dear general, to add

the tribute of praise which I owe to Mr Short for the sentiments he has professed, and the esteem he has acquired in this country. I wish this gentleman was personally known to you.
There have been changes in the ministry. The King has chosen his council amidst the most violent popular party, the Jacobin club, a Jesuitic institution, more fit to make deserters from, than converts to our cause. The new ministers, however, being unsuspected, have a chance to restore public order, and say they will improve it. The Assembly are uninformed, and too fond of popular applause; the King slow, and rather backward in his daily conduct, altho now and then he acts fully well; but, upon the whole, it will do, and the success of our revolution cannot be questioned.
My command extends on the frontiers from Givet to Bitche. I have sixty thousand men, a number that is increasing now, as young men pour in from every part of the empire to fill up the regiments. This voluntary recruiting shows a most patriotic spirit. I am going to encamp thirty thousand men, with a detached corps of about four or five thousand in an intrenched camp. The remainder will occupy the fortified places. The armies of marshalls Lukner and Rochambeau are inferior to mine, because we have sent many regiments to the Southward, but in case we have a war to undertake, we may gather respectable forces.
Our Emigrants are beginning to come in. Their situation abroad is miserable, and in case even we quarrel with our neighbors, they will be out of the question. Our paper money has been of late rising very fast. Manufactures of every kind are much employed. The farmer finds his taxes alleviated, and will feel the more happy under our constitution, as the Assembly are going to give up their patronage of one set of Priests. You see, my dear general, that altho we have many causes to be as yet unsatisfied, we may hope every thing will bye and bye come to rights. Licentiousness, under a mask of patriotism, is our greatest evil, as it threatens property, tranquility, and liberty itself.
Adieu, my dear general. My best respects wait on Mrs Washington. Remember me most affectionately to our friends, and think sometimes of your respectful, loving and filial friend

Lafayette.

